Citation Nr: 1725091	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for aortic valve stenosis with open heart surgery, to include as secondary to the service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected esophageal varices.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 1, 2013.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1972 to December 1976.  

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Sioux Falls, South Dakota.  Jurisdiction rests with the VA RO in Portland, Oregon, from which the appeal was certified.  

This claim came before the Board in May 2015, and was remanded for further development.  While on appeal, in a March 2016 rating decision, the RO granted service connection for esophageal varices, assigning an evaluation of 10 percent effective August 24, 2011.  The RO subsequently issued a supplemental statement of the case (SSOC) in April 2016, which denied entitlement to a disability rating in excess of 10 percent for esophageal varices.  

The Board notes that the Veteran was represented by an attorney, but the Veteran's attorney notified VA that he was withdrawing from representing the Veteran, per the Veteran's request.  See May 2016 Third Party Correspondence.  

Additionally, the Veteran was afforded an opportunity to testify before the Board, but he declined.  See August 2013 VA Form 9. 

Entitlement to a TDIU has been raised by the evidence of the record.  The Board has characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's aortic valve stenosis with open heart surgery was not manifested in service; and the Veteran's aortic valve stenosis is not shown to be related to his service, or to have been caused or aggravated by his service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  

2.  The Veteran's esophageal varices are manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Service connection for aortic valve stenosis, to include as secondary to the service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant, is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an initial rating of 30 percent for esophageal varices have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code (DC) 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  

Also, the Veteran was afforded VA examinations in June 2013 and March 2016.  The Board remanded the case in May 2015 for a new VA examination to: (1) determine whether the Veteran's aortic valve stenosis was aggravated by the Veteran's service-connected disabilities; and (2) determine the nature and etiology of any esophageal varices diagnosed.  The Board found in its prior remand that the June 2013 examination was inadequate with respect to the aortic valve stenosis because the VA examiner did not determine whether the Veteran's disability was aggravated by the Veteran's hepatitis C treatment.  The Board finds that the June 2013 VA examination, in tandem with the March 2016 VA examination, is adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the Board finds that there was substantial compliance with the May 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 2689 (1998)).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Legal Criteria, Factual Background, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal decided herein.

A.  Aortic Valve Stenosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the Veteran primarily asserts that his aortic valve stenosis was secondary to his treatment for hepatitis C.  The evidence shows that the Veteran currently has aortic valve stenosis.  Private treatment records and the June 2013 and March 2016 VA examinations confirmed a diagnosis of a heart condition or aortic valve stenosis.  According to private treatment records, the Veteran was diagnosed with hepatitis C in 1990.  Currently the Veteran is service connected for hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  The Veteran claimed, and the Board affirmed in the May 2015 decision, that he was exposed to hepatitis C in the course of air gun inoculations while in the military.  The Veteran reported in his March 2016 VA examination, that he began receiving treatment for hepatitis C in 2006.  Soon, the Veteran was found to have a heart murmur and was diagnosed with aortic valve stenosis in 2006.  Afterwards, the Veteran was diagnosed with cirrhosis of the liver and carcinoma.  In September 2011, the Veteran had his aortic valve replaced using open heart surgery, with a tissue porcine valve.  In 2007, the Veteran had a liver transplant.  

Although the Veteran has a current disability, there is no competent evidence in the record showing or suggesting that the Veteran's aortic valve stenosis is somehow related to his service.  The Veteran's service treatment records, to include his October 1972 Report of Medical Examination (entrance) and his November 1976 Report of Medical Examination (separation) showed that the Veteran did not have any heart problems nor did he have any problems associated with hepatitis C.  Although service treatment records show that the Veteran received multiple immunizations during his four years of active duty service, they are silent for any complaints, findings, treatment, or diagnosis related to the heart or hepatitis C.  As the Veteran was diagnosed with aortic valve stenosis in 2006, the Veteran did not show signs or symptoms of this diagnosis immediately after service.  

Also, the Veteran and his wife both made statements asserting that the Veteran's "heart murmur" or aortic stenosis did not occur until after the Veteran had gotten treatment for hepatitis C and not in the military.  See March 2016 VA examination and June 2013 Correspondence.  The Board notes that the Veteran and his wife are competent to testify to observable symptoms of a heart condition.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Board considers these statements to be credible.  

In addition, the only opinion of record addressing the question of whether the Veteran's aortic valve stenosis is directly related to his military service is that of a June 2013 VA examination report wherein it was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  There was no scientific evidence to support contention that treatment for hepatitis C caused aortic valve stenosis.  The condition was more likely than not degenerative in nature.  The Veteran's heart condition was degenerative with aging.  This report considered the Veteran's medical history of hepatitis C and its residuals due to air gun inoculation while in service.  Furthermore, the examiner reviewed the Veteran's file.  Notably, the Board notes that at no time during the course of the appeal has the Veteran argued that his aortic valve stenosis is directly related to his service.  Based on this, the Board finds that service connection on a direct basis is not warranted.  

Having determined that the Veteran's current disability is not related to his military service, the Board turns to address his main theory of entitlement in this matter.  Specifically, it is the Veteran's contention that his aortic valve disorder is due to his service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has an aortic valve disorder and that he has a service-connected disability, hepatitis C and its residuals.  What must still be shown to substantiate this claim is that the service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant caused or aggravated the Veteran's aortic valve stenosis.

The Veteran was afforded a VA examination in March 2016.  The examiner opined that it was not at least as likely as not that the Veteran's aortic valve stenosis was aggravated beyond its natural progression by the service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  The first documentation of mild aortic stenosis was evidenced just following the first course of therapy for hepatitis C in 2007.  At this point, the aortic stenosis had progressed to a moderate level, per 2011 documentation.  There was no documentation that the progression of the aortic stenosis was caused by residuals of pharmaceutical treatment of hepatitis C or chemotherapy-emobilization of the liver cancer.  There was no data in the evidence to document specific aggravation of the aortic valve disorder by the treatments of the liver.  Progression of the aortic valve stenosis was attributed to aging during that four years, and valve replacement was required for further definitive treatment of the liver.  It was less likely than not that the aortic stenosis was aggravated beyond its natural progression by the residuals of treatment of the liver condition.  This opinion is adequate because its conclusion is fairly supported by the rationale given.  This opinion weighs against the Veteran's claim for secondary service connection.  

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's aortic valve disorder and his service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  Accordingly, the appeal seeking service connection for aortic valve stenosis must be denied.  

B.  Esophageal Varices

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2016).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's esophageal varices are currently evaluated 10 percent disabling, effective August 24, 2011 under DC 7399-7346.  See 38 C.F.R. § 4.114 (2016).  There are diseases of the digestive system, particularly within the abdomen, which while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2016).

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).  Thus, the Veteran will be rated under DC 7346 for hiatal hernia as his symptoms most closely approximate the symptoms provided under DC 7346.


Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  The next higher rating of 30 percent is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Private treatment records shows that the Veteran suffers from a history of esophageal varices due to his liver condition.  In December 2012, it was noted that the Veteran's abdominal CT scan showed extensive upper abdominal parasohpageal and paraumbilical varices, splenorenal venous shunt, and massive splenomegaly compatible with portal venous hypertension.  It was further noted that the Veteran had esophageal varices as early as June 2007.  In a June 2013 private treatment note, it was reported that the Veteran vomited due to epigastric discomfort.  In August 2013, the Veteran complained of bile duct stricture.  

In March 2016, the Veteran was afforded a VA examination specifically for his esophageal conditions.  The Veteran reported a history of requiring draining of 2-1/2 liters of ascites fluid from the abdomen, due to portal hypertension and "spitting blood" due to esophageal varices, but denied any massive bleeding of the esophageal varices.  He stated that he hacked up some blood every morning due to esophageal varicosities.  The Veteran denied melena or a recent history of anemia.  The examiner noted that the Veteran must continually take medication for his esophageal varices.  The Veteran had signs and symptoms of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and substernal pain.  The examiner concluded that the Veteran's esophageal condition was due to the cirrhosis of his liver.  This condition impacted the Veteran's ability to work.  The Veteran had subjective symptoms of esophageal varicosity, in which his discomfort increased with exertion and was relieved by rest.  The Veteran was not able to do physical work.  

Based on the foregoing, the Board finds that a grant of 30 percent, but no higher is warranted for the Veteran's esophageal varices.  The Veteran's symptoms more closely match the description for the evaluation of 30 percent, which is symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  This is evidenced by the March 2016 VA examination.  A rating of higher than 60 percent is not warranted because the Veteran did not have symptoms of melena with moderate anemia, material weight loss, or other symptoms productive of severe impairment of health.  

The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).  Therefore, the Veteran is entitled to an initial 30 percent evaluation for his service-connected esophageal varices during the entire appeal period.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for aortic valve stenosis with open heart surgery, to include as secondary to the service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant, is denied.

Entitlement to an initial rating of 30 percent for the service-connected esophageal varices is granted, subject to the laws and regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, the Board must remand the issue of entitlement to a TDIU prior to July 1, 2013 for additional procedural and evidentiary development.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed. Cir. 2009) (an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2016).
Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VAOPGCPREC 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation under 38 U.S.C.A. § 1114 (West 2014).  Id.  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293. 

In this case, the Veteran is in receipt of a 100 percent rating for his service-connected hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant from August 24, 2011 to June 30, 2013; 60 percent rating for hepatitis C from July 1, 2013; 10 percent for esophageal varices associated with hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant from August 24, 2011; 0 percent rating for surgical scar associated with liver cirrhosis, status post hepatocellular carcinoma and liver transplant; and 0 percent rating for liver cirrhosis, status post hepatocellular carcinoma and liver transplant associated with hepatitis C.  The Veteran was granted TDIU from July 1, 2013.  However, the Veteran is not in receipt of TDIU prior to July 1, 2013.  A TDIU claim is not moot because the Veteran is in receipt of a 100 percent rating for his hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294.  Therefore, the Board notes that the period prior to July 1, 2013 should be considered.  

In determining whether the percentage requirements are met to qualify for TDIU under 38 C.F.R. § 4.16(a), the Veteran's rating for his hepatitis C with secondary liver cirrhosis, hepatocellular carcinoma, and liver transplant at 100 percent will not be taken into consideration because he is already at the total or highest rating for this disability.  It is clear from the record that the remainder of the service-connected disabilities as previously listed do not meet the rating requirements under 38 C.F.R. § 4.16(a).  Thus, the Board will consider whether this claim should be referred to the Director, Compensation Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) (2016).

The Veteran contends that he is unemployable due to his service-connected disabilities.  In an August 2016 VA 21-4140 Employment Questionnaire, the Veteran certified that he had not been employed within the past 12 months.  Furthermore, in an August 2011 statement the Veteran stated that his current conditions forced him to close his business of 26 years.  He can no longer do his job as a mobile forklift mechanic.  In a March 2016 VA examination, the Veteran stated that he had to close his business in 2011 due to treatment for hepatitis C.  

As here, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2016).  However, the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, as in this instance, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Id.  Therefore, VA should refer the case to VA's Director of the Compensation Service with regard to whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU prior to July 1, 2013, to the VA Director, Compensation Service, for consideration of the assignment of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

2.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU prior to July 1, 2013 in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


